Citation Nr: 0735699	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  04-41 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for chronic esophagitis with focal intestinal 
metaplasia suggestive of Barrett's epithelium.

2.  Entitlement to an initial evaluation in excess of 10 
percent for gastritis with reactive epithelial changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1991 to June 
2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted the veteran service 
connection for distal esophageal ulcer and antral gastritis 
with gastroesophageal reflux disease, and assigned a rating 
of 10 percent.  A rating decision of January 2005 assigned 
separate ratings for esophagitis, rated 30 percent disabling, 
and for gastritis, rated 10 percent disabling.


FINDINGS OF FACT

1.  The veteran's chronic esophagitis results in discomfort 
in his esophagus, but is able to eat solid food.

2.  The veteran's gastritis is manifested by subjective 
complaints of heartburn and abdominal pain, reactive 
epithelial changes, and a previous history of Helicobacter 
pylori present, but not by medical diagnosis of ulceration.


CONCLUSIONS OF LAW

1.  Entitlement to an initial evaluation in excess of 30 
percent for chronic esophagitis with focal intestinal 
metaplasia suggestive of Barrett's epithelium.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7203 (2007).

2.  Entitlement to an initial evaluation in excess of 10 
percent for gastritis with reactive epithelial changes, but 
no ulcerations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.114, Diagnostic Code 7307 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected gastritis and 
esophagitis.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit any 
pertinent treatment records and military medical records in 
his possession.  In essence, the veteran was told to submit 
any evidence which pertains to his claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
veteran.  The Federal Circuit stated that requiring an 
veteran to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any notice error(s) did 
not affect the essential fairness of the adjudication because 
the record shows that VA obtained all identified evidence.  
See generally Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir.2007), see Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private medical 
records.  The veteran was afforded a VA medical examination 
in December 2004.  Significantly, neither the veteran nor his 
or her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Claims for Higher Initial Ratings

The veteran essentially claims that increased ratings are 
warranted for the service-connected disabilities on appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Because this appeal is from the initial rating 
assigned to a disability upon awarding service connection, 
the entire body of evidence is for equal consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

As noted above, disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity in civil occupations.  
See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities. The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claims for higher rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  There is no diagnostic code for 
the veteran's disabilities, and he has been rated by analogy.

The veteran underwent an esophagogastroduodenoscopy (EGD) in 
November 2002 during service, and was diagnosed with distal 
esophageal ulceration with distal esophagitis and antral 
gastritis.  He also underwent multiple biopsies, which led to 
diagnoses of chronic gastritis with reactive epithelial 
changes with Helicobacter pylori, chronic esophagitis with 
focal intestinal metaplasia, and chronic esophagitis with 
focal intestinal metaplasia suggestive of Barrett's 
epithelium.

The veteran was examined by VA in December 2004.  He 
complained of abdominal pain once or twice a week lasting 
from several hours to an entire day, blood in his stools four 
to five times per month, discomfort in the upper gastric area 
associated with heart burn, and food sticking in his throat.  
The veteran specifically denied nausea, vomiting, melena, 
hematemesis, diarrhea, and constipation.  The abdomen was 
non-tender.  Peristalsis was normal.  During rectal 
examination, there was no blood on the examining glove.  The 
veteran was diagnosed with chronic esophagitis with focal 
intestinal metaplasia suggestive of Barrett's epithelium and 
gastritis with reactive epithelial changes with a previous 
history of Helicobacter pylori present.

A.  Esophagitis

The veteran's esophagitis is currently rated under DC 7203, 
which rates stricture of the esophagus.  A 50 percent rating 
is warranted for severe stricture permitting liquids only.  
The December 2004 VA examination shows that the veteran's 
symptoms of esophageal discomfort are stable.  His weight is 
stable.  Although the veteran has complaints of esophageal 
discomfort, there is no medical diagnosis of stricture and 
the complaints of discomfort do not meet or approximate 
severe stricture as is required by DC 7203.  The examination 
shows that the veteran can still eat solid food, meaning a 
higher rating under DC 7203 is not warranted.  If an 
esophageal ulceration is present, it is evaluated by analogy 
together with the occasional sticking of food in the 
esophagus.

Every symptom the veteran currently has is encompassed by the 
rating by analogy under DC 7203.  As there are no other 
symptoms which can be rated, there is no more favorable code 
under which to rate the veteran.  The preponderance of the 
evidence is against the veteran's claim for a higher initial 
rating.  Because the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.  
Therefore, the claim for a rating in excess of 20 percent 
cannot be granted during any time within the appeal period.  

B.  Gastritis

The veteran's gastritis is currently rated by analogy under 
Diagnostic Code (DC) 7307, which rates hypertrophic 
gastritis.  A 30 percent rating is assigned for chronic 
hypertrophic gastritis with multiple small eroded or 
ulcerated areas and symptoms.  The December 2004 VA 
examination shows that the veteran's symptoms are stable.  
While the clinical evidence from service showed reactive 
epithelial changes, which were rated as analogous lesions, 
there is no medical evidence of stomach ulceration.  The only 
ulceration found, in November 2002, was in the esophagus and 
is rated under esophagitis.  There was no objective evidence 
of rectal bleeding and the veteran's weight has remained 
stable.  Anemia has not been diagnosed.

Every symptom the veteran currently has is encompassed by the 
rating by analogy under DC 7307.  As there are no other 
symptoms which can be rated, there is no more favorable code 
under which to rate the veteran.  The preponderance of the 
evidence is against the veteran's claim for a higher initial 
rating.  Because the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.  
Therefore, the claim for a rating in excess of 10 percent 
cannot be granted during any time within the appeal period.  


ORDER

The claim for an initial evaluation in excess of 30 percent 
for chronic esophagitis with focal intestinal metaplasia 
suggestive of Barrett's epithelium is denied.

The claim for an initial evaluation in excess of 10 percent 
for gastritis with reactive epithelial changes is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


